                   Case 17-91305                 Doc 62              Filed 07/18/19 Entered 07/18/19 08:01:25            Desc Main
                                                                       Document     Page 1 of 3

 Fill in this information to identify your case:

 Debtor 1                  Heather Denise Moore-Hinton
                           First Name                       Middle Name                Last Name

 Debtor 2
 (Spouse if, filing)       First Name                       Middle Name                Last Name


 United States Bankruptcy Court for the:              CENTRAL DISTRICT OF ILLINOIS

 Case number            17-91305
 (if known)
                                                                                                                         Check if this is an
                                                                                                                            amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                12/15


If you are an individual filing under chapter 7, you must fill out this form if:
 creditors have claims secured by your property, or
 you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?


    Creditor's         Draper and Kramer Mortgage                           Surrender the property.                     No
    name:              Corporation                                          Retain the property and redeem it.
                                                                                                                         Yes
                                                                            Retain the property and enter into a
    Description of 2500 Western Avenue Mattoon, IL                            Reaffirmation Agreement.
    property       61938 Coles County                                       Retain the property and [explain]:
    securing debt: Two story, four bedroom, one and
                   a half bathroom home                                     Debtor wishes to pursue a modification


    Creditor's         Hilton Head Island Dev Company                       Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of        12 Valencia Rd Hilton Head                         Reaffirmation Agreement.
    property              Island, SC 29928-6310 Beaufort                    Retain the property and [explain]:
    securing debt:        County


    Creditor's         Title Max                                            Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of        2010 Mazda Mazda3 125,000                           Reaffirmation Agreement.


Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                           page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                  Case 17-91305                  Doc 62              Filed 07/18/19 Entered 07/18/19 08:01:25                          Desc Main
                                                                       Document     Page 2 of 3

 Debtor 1      Heather Denise Moore-Hinton                                                             Case number (if known)    17-91305

     property           miles                                               Retain the property and [explain]:
     securing debt:     in good condition


     Creditor's    Wyndham Vacation Resorts                                 Surrender the property.                                 No
     name:                                                                  Retain the property and redeem it.
                                                                            Retain the property and enter into a                    Yes
     Description of     1 Corey Road Hancock, MA                             Reaffirmation Agreement.
     property           01237 Berkshire County                              Retain the property and [explain]:
     securing debt:

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                               Will the lease be assumed?

 Lessor's name:                                                                                                                  No
 Description of leased
 Property:                                                                                                                       Yes

 Lessor's name:                                                                                                                  No
 Description of leased
 Property:                                                                                                                       Yes

 Lessor's name:                                                                                                                  No
 Description of leased
 Property:                                                                                                                       Yes

 Lessor's name:                                                                                                                  No
 Description of leased
 Property:                                                                                                                       Yes

 Lessor's name:                                                                                                                  No
 Description of leased
 Property:                                                                                                                       Yes

 Lessor's name:                                                                                                                  No
 Description of leased
 Property:                                                                                                                       Yes

 Lessor's name:                                                                                                                  No
 Description of leased
 Property:                                                                                                                       Yes

 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Heather Denise Moore-Hinton                                                X
       Heather Denise Moore-Hinton                                                        Signature of Debtor 2
       Signature of Debtor 1

       Date        July 8, 2019                                                       Date



Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                       page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
  Case 17-91305       Doc 62    Filed 07/18/19 Entered 07/18/19 08:01:25           Desc Main
                                  Document     Page 3 of 3




                               CERTIFICATE OF SERVICE

        I, Ashley Anderson, Bankruptcy Assistant for Ostling & Associates, do hereby certify
that a copy of the Statement of Intent was mailed to the following individuals on the 18th day of
July, 2019 by enclosing the same in an envelope addressed to such person(s) at their business
address, as disclosed by the pleadings of record herein, with postage fully prepaid, and by
depositing said envelope in a United States Post Office mail box in Bloomington, Illinois:

                                                    /s/ Ashley Anderson

Heather Moore-Hinton
2500 Western Avenue
Mattoon, IL 61938

Notice of the pleading was electronically mailed to the following individuals:

U.S. Trustee

Marsha Combs-Skinner, Chapter 13 Trustee
